DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, U.S. Publication No. 2010/0222082 in view of Ryan et al, 2016/0047890.

Regarding claim 1, Ishii teaches a terminal apparatus comprising (see Ishii Figures 1 and 2, wireless terminal apparatus 101): 

a light receiver which, in operation, receives from at least one transmitter a light signal having a pattern of light emissions to transmit information including an identifier of the at least one transmitter (see Figure 2, location ID receiving unit 201 and Figure 1, ID transmitters 102 along with paragraph [0027]); 

a data analyzing circuit (see Figure 2, base station selection control unit 201) which, in operation, estimates location of the terminal apparatus based on the identifier of the at least one transmitter and, in operation, selects a base station based on the estimated location (see paragraphs [0037] and [0039]); and 

a radio device which (see Figure 2, wireless communication unit 203), in operation, establishes a wireless connection with the selected base station by using the information included in the received light signal (see paragraph [0040]).

Ishii does not expressively teach wherein brightness and color of the pattern being used to transmit [the] information.

However, Ryan in a similar invention in the same field of endeavor teaches at least one transmitter transmitting a light signal comprising an identifier information (see Ryan paragraph [0331]) as taught in Ishii wherein 

brightness and color of the pattern being used to transmit [the] information (see paragraph [0331]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the modulation method of sending information of Ishii with that of Ryan to yield the predictable results of successfully sending and receiving transmitter identifier information.

Method claim 7 recites similar limitations as claim 1, and is rejected under similar rationale.

Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637